Exhibit 10.4

AZZ INC.
RESTRICTED SHARE UNIT


AWARD AGREEMENT


This Award, granted on ________________ (“Grant Date”), by AZZ Inc., a Texas
corporation (hereinafter called the “Corporation”), to ________________ (the
“Participant) is subject to the terms and conditions of the 2014 Long Term
Incentive Plan, as amended from time to time (the “2014 Plan”), and this Award
Agreement. All terms, conditions and restrictions of the 2014 Plan are
incorporated in this Award Agreement and made a part hereof as if stated herein.


W I T N E S S E T H:


WHEREAS, the Corporation has adopted the 2014 Plan, effective as of July 8,
2014, with the objective of advancing the best interests of the Corporation and
its shareholders in order to attract, retain and motivate key employees with
additional incentives through the award of Restricted Share Units.


NOW, THEREFORE, it is agreed as follows:


1. Award of Restricted Share Units.


(a)    Award. The Corporation hereby grants to the Participant the right to
receive all or any part of __________ Restricted Share Units (“RSUs”), subject
to the terms, conditions and restrictions set forth herein and in the 2014 Plan.
Such RSUs are referred to herein as the “Award.”


(b)    2014 Plan. The Award and this Award Agreement are each subject to all of
the terms, conditions and restrictions as set forth in the 2014 Plan. In the
event of a conflict between the Award Agreement and the 2014 Plan, the 2014 Plan
shall prevail. Terms that are capitalized but not defined herein shall have the
same meaning ascribed to such terms in the 2014 Plan.


(c)    Rights to Common Stock. Prior to the registration of such shares of
Common Stock as described in paragraph 2, holders of the Award shall have none
of the rights of a shareholder with respect to the shares of Common Stock
underlying the Award (including, but not limited to, receiving cash dividends or
the right to vote or tender shares). The Participant will be paid dividend
equivalents on the unvested RSUs awarded hereunder equal in value to those
declared and paid on shares of Common Stock, which will be reinvested in
additional RSUs based on the then Fair Market Value of the Corporation’s Common
Stock on the date dividends are paid, and the additional RSUs will be
accumulated and paid if and when the RSUs vest, based on the actual number of
RSUs that vest.


2. Vesting and Payment of Award.


(a)     Vesting. The Award, including any portion thereof consisting of accrued
dividend equivalents, shall be subject to forfeiture until the Participant
becomes vested in such Award as described in this Award Agreement. The RSUs
comprising the Award shall vest over a three-year period with one-third of the
RSUs vesting on each of the first, second and third anniversaries of the Grant
Date (the “Restricted Period”), in each case except to the extent that the RSUs
comprising the Award otherwise vest pursuant to the 2014 Plan. Unless vested in
accordance with the foregoing, including any RSUs vested upon termination or at
the discretion of the Committee pursuant to the terms of the 2014 Plan, unvested
RSUs shall be forfeited upon the termination of a Participant’s employment with
the Corporation or any Affiliate.


(b)     Payment of Awards. If the Participant remains continuously employed by
the Corporation or an Affiliate through the Restricted Period, the RSUs
comprising the Award shall vest at the end of the Restricted Period. Upon the
vesting of such Award (either pursuant to the immediately preceding sentence or
to the previous provisions of this paragraph 2), the Corporation shall
electronically register one share of Common Stock in the Participant’s name for
each RSU comprising the Award, provided that, notwithstanding paragraph 1 or any
other provision herein to the contrary, the Committee, in its sole discretion,
may elect to cause the Corporation to pay the Participant in cash, in an amount
equal to the Fair Market Value of such Award as of the vesting date thereof
(other than any portion of the Award that has previously vested), in lieu of
such registration of Common Stock.


3. Administration. Any decision, interpretations or determinations made or
actions taken by the Corporation, the Board or the Committee arising out of or
in connection with the construction, administration, interpretation and effect
of this Award Agreement or the 2014 Plan shall be within the sole and absolute
discretion of the Corporation, the Board or the Committee, as the case may be,
and shall be final and conclusive upon all persons.


4. Governing Law. The 2014 Plan and this Award Agreement are each governed by
and subject to the laws of the United States of America and the State of Texas.
All questions pertaining to the construction, interpretation, regulation,
validity and effect of the provisions of this Award and any rights under the
2014 Plan shall be determined in accordance with the laws of the State of Texas.
 
5. Notices. Any notice to be given to the Corporation under this Award Agreement
shall be addressed to the Corporation in care of its Chief Legal Officer at the
Corporation’s then current corporate headquarters unless the Corporation, in
writing or electronically, directs the Participant otherwise. Any notice to be
given to the Participant under the terms of this Award Agreement may be
addressed to him or her at his or her address as it appears on the Corporation’s
records, or at such other address as either party may hereafter designate in
writing to the other party.


6. Discretionary Nature of Award. The grant of the Award is a one-time benefit
and does not create any contractual or other right to receive a grant of awards
or benefits in lieu of awards in the future. Future grants, if any, and the
terms thereof will be at the sole discretion of the Corporation. The Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy payment in lieu of notice, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.


7. Successors. This Award Agreement shall be binding upon and inure to the
benefit of any successor or assigns of the Corporation.


8. Non-Transferability. The Award granted under this Award Agreement shall not
be transferable other than by will or the laws of decent and distribution upon
the Participant’s death.


9. Amendments. The Committee may at any time alter or amend this Award Agreement
to the extent (1) permitted or required by law, (2) permitted or required by the
rules of any stock exchange on which the Common Stock or any other security of
the Corporation is listed, and (3) permitted or required under applicable
provisions of the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended (including Rule 16b-3 thereof).


10. For U.S. Participants Only. To the extent the Participant is a resident of
the United States of America and has not previously signed a noncompete
agreement for the benefit of the Corporation or its Affiliates, then the
Participant has until the end of the one hundred twenty (120)-day period
beginning from the Grant Date to sign and return such a noncompete agreement in
the form provided to such Participant by the Corporation. If the U.S.
Participant does not sign and return such noncompete agreement on or before the
end of such one hundred twenty (120)-day period, then this Award Agreement and
the grant of the Award shall not be binding on and shall be voidable by the
Corporation, in which case neither the Award nor this Award Agreement shall have
any further force or effect.


11. Section 409A of the Code. The Award is intended to be exempt from section
409A of the Code because the value of the Award is included in the Participant’s
income in the year in which the Award vests.


12. Acceptance of Award Terms and Conditions. The Participant has until the end
of the one hundred twenty (120)-day period beginning from the Grant Date of this
Award to sign and return this Award Agreement as evidence of the Participant’s
acceptance of the terms and conditions of this Award.


13. Invalidity and Enforceability. The provisions of this Award Agreement are
severable and if one or more of the provisions of this Award Agreement shall be
held invalid, illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nonetheless be binding and enforceable; provided,
however, that to the extent permissible by law, any provisions which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Award Agreement to be construed so as to foster the
intent of this Award Agreement and the 2014 Plan.


14. Participant Acknowledgment of Conditions. The Participant understands,
acknowledges and agrees to the following conditions with respect to the Award
granted to the Participant under this Award Agreement:


(a)     No claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
employment by the Corporation or an Affiliate of the Corporation (the
“Employer”) (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, to which the
Participant is otherwise not entitled, the Participant irrevocably agrees never
to institute any claim against the Corporation or the Employer, waive his or her
ability, if any, to bring any such claim, and releases the Corporation and the
Employer from any such claim.
 
(b)     In the event of termination of the Participant’s employment (whether or
not in breach of local labor laws and except as otherwise explicitly provided in
the Award Agreement of the 2014 Plan), the Participant’s right with respect to
the RSUs comprising the Award, including with respect to the vesting thereof,
will terminate effective as of the date that the Participant is no longer
actively employed and will not be extended by any notice period mandated under
local law (i.e., active employment would not include a period of “garden leave”
or similar period pursuant to local law). The Committee shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of the Award.
 
(c)     The RSUs comprising the Award are merely contractual rights under this
Award Agreement and are not actual shares of Common Stock, and therefore the
Participant may not make and agrees not to make an election under section 83(b)
of the Code with respect to the grant of the Award. The Corporation is not
providing any tax, legal or financial advice, nor is the Corporation making any
recommendations regarding participation in the 2014 Plan or the Participant’s
acquisition or sale of the underlying shares of Common Stock. Further, the
Participant is advised to consult with his or her own advisors regarding
participation in the 2014 Plan before taking any action related to the 2014
Plan. Regardless of any action the Corporation or the Employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related items
related to the Participant’s participation in the 2014 Plan and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the responsibility of the Participant and may exceed the amount actually
withheld by the Corporation or the Employer.


(d)     The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Award Agreement (including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of Common Stock or details of the Award or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding (the
“Data”) by and among, as applicable, the Participant’s Employer, the
Corporation, and its Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the 2014 Plan.


(e)     The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
2014 Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the Participant’s country may have different data privacy
laws and protections than the country or countries in which such recipients are
located. The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the 2014 Plan, including any requisite transfer
of such Data as may be required to a broker, escrow agent or other third party
with whom the shares of Common Stock received upon vesting of the RSUs
comprising the Awards may be deposited. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the 2014 Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing his or her local human
resources representative.


(f)     The Corporation and the Committee reserves the right to impose other
requirements (including the execution of additional agreements or undertakings)
on the Participant’s participation in the 2014 Plan, on the Award and on any
shares of Common Stock acquired under the 2014 Plan, to the extent the
Corporation determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the 2014 Plan.


(g)     The Corporation may, in its sole discretion, decide to deliver any
documents related to current or future participation in the 2014 Plan by
electronic means. The Participant hereby consents to receive such documents by
on-line delivery and agrees to participate in the 2014 Plan through an on-line
or electronic system established and maintained by the Corporation or a
third-party designated by the Corporation.
 
(h)     The Participant certifies that he or she has received and read a copy of
the 2014 Plan and understands and agrees to the terms, conditions and
restrictions set forth in the 2014 Plan, the provisions of this Award Agreement
and any other applicable documents (including any country-specific terms
applicable to the Participant’s Award).


(i)    For the avoidance of doubt, and without limiting the foregoing, the Award
and this Award Agreement are subject to the terms of the AZZ Inc. Compensation
Recovery Policy adopted by the Board on January 20, 2016, as such may be amended
from time to time.


[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first above written.




AZZ INC.




By _____________________________
Name:
Title:




PARTICIPANT:




________________________________
Name:












